—Judgment, Supreme Court, New York County (Bonnie Wittner, J.), rendered October 8, 1997, convicting defendant, after a jury trial, of manslaughter in the first degree, and sentencing him, as a juvenile offender, to a term of 3 Vs to 10 years, unanimously affirmed.
The court properly declined to charge the defense of justification. Although defendant was not required to testify or present any other evidence, the evidence offered on the People’s case, even when viewed most favorably to defendant, failed to support that defense. While there was evidence that the deceased had a handgun in a duffel bag in his possession at the time of his death, defendant’s justification theory was too speculative *153to warrant submission to the jury. We have considered and rejected defendant’s remaining arguments. Concur — Rosenberger, J. P., Nardelli, Ellerin, Lerner and Andrias, JJ.